On Rehearing.
DUFOUR, J.
The judgment as rendered by this Court on March 7, 1910, is amended so as to read:
“Judgment reversed, and judgment is now rendered in favor of the plaintiff, Central Glass Company, Limited, and against the United Construction Company, in the sum of $809.38, with legal interest thereon from the date of this decree, for which amount execution may issue.
“It is further ordered, adjudged and decreed, that the Central Glass Company, Limited, shall have the right to replace, in accordance with the conditions of the contract, the glass in the buildings námed and designated in the blue prints filed in the record; that the glass so substituted by the Central Glass Company, Limited, for the glass removed shall be the best quality of American Cylinder Glass, free from all defects, and upon the approval thereof of the architect in charge, they shall have further judgment against the defendant company for the sum of $268.00, with interest thereon from the date of this decree.
“It is further ordered, adjudged and decreed, that if the Central Glass Company, Limited, elects not to remove the glass and substitute therefor glass of the best quality American Cylinder Glass, free from de*370feeís, as provided for in this decree and as conditioned therein, and the Central Glass; Company, Ltd., shall, in writing, notify the defendant within ninety-days from the date of this decree that it does not intend to substitute the glass of the character demanded by the contract and provided for herein, then the Central Glass Company, Limited, shall have the privilege of removing the glass from the buildings designated in the blue prints on file and of record, and the United Construction Company, defendant herein, shall have the privilege of replacing said glass so removed, by the substitution thereof of the quality of glass provided for in the decree and the contract, and it shall account to the Central Glass Company, Limited, for the difference between the amount withheld under this decree, to-wit, the sum of $268.00, and the actual cost for the replacing of said glass, as provided for in the contract and in this decree.
April 18, 1910.
“It is further ordered, for the reasons assigned in the opinion of the Court, the Central Glass Company, Limited, pay the costs in both courts.”
“It is further ordered, adjudged and decreed, that the decree as thus amended be now adjudged finally as the decree of this Court.”